Citation Nr: 0315670	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran retired from the United States Air Force in June 
1979 with more than 20 years of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2001 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2002, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
April 2003.



FINDINGS OF FACT

1.  The date of claim for TDIU was February 24, 1999.

2.  Entitlement to TDIU arose on February 24, 1999, the date 
on which the veteran was assigned a combined disability 
evaluation of 60 percent for one disability.


CONCLUSION OF LAW

Entitlement to an effective date earlier than February 24, 
1999, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400, 20.200, 20.302 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  

The veteran's representative requested that VA obtain a 
"retrospective medical opinion" on the issue of whether it 
was factually ascertainable prior to the date of claim for 
TDIU that the veteran was unemployable by reason of service 
connected disabilities.  However, the implementing VA 
regulations concerning medical examinations and opinions 
provide that an examination is required only when the 
evidence of record is not sufficient for VA to decide the 
claim, which is not the case in the instant appeal.  See 
38 C.F.R. § 3.159(c)(4) (2002); see also 38 C.F.R. § 3.326 
(2002)..  In addition, the veteran's case does not involve 
medical complexity or controversy so as to require an 
independent medical opinion pursuant to 38 C.F.R. § 3.328 
(2002).  Finally, the Board is of the view that any medical 
opinion rendered at this time on the question of the severity 
of the veteran's service connected disabilities more than 4 
years ago by a physician who had not examined the veteran 
during the year February 1998 to February 1999 would 
necessarily have to be the result of speculation.  Any such 
opinion would be of questionable validity and probative value 
and is not required to decide the current appeal.  See 
38 C.F.R. §§ 3.159(c)(4), 3.326, 3.328 (2002).  The veteran 
may, if he so desires, obtain a medical opinion in support of 
his claim for an earlier effective date for TDIU and submit 
such additional evidence to the RO in attempt to reopen the 
claim which is denied by this decision.       

The RO notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  In this case, the facts concerning the dates of 
filing of informal and formal claims for TDIU are not in 
dispute.  In a statement received in March 2003, the 
veteran's representative requested that VA again review the 
claims file to determine the dates on which the veteran filed 
claims for TDIU, and the Board has done so.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2002).  The Board finds that a claim 
of entitlement to TDIU is a claim for increased disability 
compensation.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2002).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2002). 

An appeal from a decision by an agency of original 
jurisdiction to the Board consists of a timely filed notice 
of disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2002).  Except in the case of simultaneously 
contested claims, a claimant or his representative must file 
a notice of disagreement with a determination by the agency 
of original jurisdiction within one year from the date that 
the agency mails notice of the determination to him.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (2002).  If no notice of disagreement from a 
decision of an agency of original jurisdiction within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed except as provided by regulations not inconsistent 
with law.  38 U.S.C.A. § 7105(c) (West 2002).

In the veteran's case, his compensable service connected 
disabilities are: post-traumatic stress disorder, evaluated 
as 50 percent disabling from February 24, 1999; pulmonary 
impairment of the right lung, evaluated as 30 percent 
disabling from May 19, 1999; residuals of a shrapnel wound to 
the right knee, evaluated as 10 percent disabling from 
February 28, 1994; and residuals of a shrapnel wound to the 
upper back, evaluated as 10 percent disabling from September 
16, 1996.  The veteran's combined evaluations for 
compensation have been as follows:
10 percent from February 28, 1994;
20 percent from September 16, 1996; 
60 percent from February 24, 1999; and 
70 percent from May 19, 1999.

The RO determined that the veteran's compensable service 
connected disabilities were multiple disabilities incurred in 
action in Southeast Asia during the Vietnam war period and 
thus to be considered as one disability under the provisions 
of 38 C.F.R. § 4.16(a) (2002).  Therefore, the RO determined 
that the veteran met the percentage requirements for TDIU (a 
combined rating of 60 percent for one disability) on February 
24, 1999 and granted entitlement to TDIU as of that date.

The Board must determine the date of claim for TDIU and the 
date on which entitlement to that benefit arose.

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The Court stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".

A review of the record reveals that, on February 24, 1999, a 
statement was received from the veteran in which he stated, 
"I would like an increase on my post traumatic stress based 
on my inability to work..."  The Board finds that the 
veteran's statement of February 24, 1999, constituted an 
informal claim of entitlement to TDIU.  In September 1999, 
the veteran filed a formal claim for TDIU on VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Therefore, his formal claim for TDIU is 
considered to have been filed on February 24, 1999.  See 
38 C.F.R. § 3.155(a) (2002).

Prior to February 1999, the veteran had filed other claims of 
entitlement to TDIU.  He filed an informal claim for TDIU in 
February 1997 and a formal claim in May 1997.  Those claims 
were denied by a rating decision in December 1997.  Because 
the veteran did not appeal the rating decision of December 
1997, his claims for TDIU filed in 1997 were the subject of a 
final denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2002).  The veteran also filed a formal claim 
for TDIU in September 1998, which was denied by a rating 
decision in December 1998.  Because the veteran did not 
appeal the rating decision of December 1998, his claim for 
TDIU filed in September 1998 was the subject of a final 
denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2002).  Because the veteran's claims for TDIU 
filed prior to February 24, 1999, were the subjects of final 
denials, the Board finds that the date of claim for TDIU was 
February 24, 1999 and not earlier than that date.

Because entitlement to TDIU under 38 C.F.R. § 4.16(a) did not 
arise until the veteran's combined disability rating for one 
disability was 60 percent, the Board finds that entitlement 
to TDIU did not arise earlier than February 24, 1999, the 
date as of which the veteran was granted a combined 
evaluation for compensation of 60 percent for one disability.  
Furthermore, the Board finds that entitlement to TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b) did not arise 
prior to February 24, 1999, because prior to that date there 
was no finding or opinion by any  treating or examining 
physician or any vocational expert that the veteran's service 
connected disabilities precluded him from obtaining and 
retaining substantially gainful employment, and so a referral 
of the veteran's claim for TDIU to the Director,  
Compensation and Pension Service, for extraschedular 
consideration was not in order.  See 38 C.F.R. § 4.16(b) 
(2002).

For the reasons stated above, the Board concludes that there 
is no basis in fact or law on which an effective date earlier 
than February 24, 1999, may be granted for the veteran's 
entitlement to TDIU.  See 38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.155, 3.400, 20.200, 20.302 (2002).  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER


Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

